Case 13-28889        Doc 65     Filed 04/22/19     Entered 04/22/19 15:47:05          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 28889
         Sharon Denise Jones

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/19/2013.

         2) The plan was confirmed on 11/04/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/22/2016, 05/12/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 05/17/2018.

         5) The case was Completed on 04/06/2018.

         6) Number of months from filing to last payment: 57.

         7) Number of months case was pending: 69.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $59,952.38.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-28889           Doc 65           Filed 04/22/19    Entered 04/22/19 15:47:05                 Desc         Page 2
                                                          of 4



 Receipts:

          Total paid by or on behalf of the debtor                    $28,276.00
          Less amount refunded to debtor                                   $9.80

 NET RECEIPTS:                                                                                           $28,266.20


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,400.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                              $1,135.93
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,535.93

 Attorney fees paid and disclosed by debtor:                         $100.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal      Int.
 Name                                       Class    Scheduled      Asserted         Allowed         Paid         Paid
 AAA Checkmate LLC                       Unsecured      1,070.00       4,209.52         4,209.52      1,207.75        0.00
 Advocate Trinity Hospital               Unsecured     11,466.00     11,466.65        11,466.65       3,289.90        0.00
 American InfoSource LP                  Unsecured         900.00        692.82           692.82        197.99        0.00
 American InfoSource LP                  Unsecured      2,168.00       2,126.24         2,126.24        610.04        0.00
 American InfoSource LP as Agent         Unsecured         363.00        697.49           697.49        199.32        0.00
 American InfoSource LP as Agent         Unsecured            NA         295.79           295.79          84.53       0.00
 AmeriCash Loans LLC                     Unsecured            NA       2,869.42         2,869.42        823.26        0.00
 Archerfield Funding LLC                 Unsecured      1,000.00         957.01           957.01        273.48        0.00
 Ashro Lifestyle                         Unsecured         277.00        277.97           277.97          79.44       0.00
 Aspire Visa                             Unsecured      1,357.00            NA               NA            0.00       0.00
 Asset Acceptance                        Unsecured         608.00        607.32           607.32        173.55        0.00
 Asset Acceptance                        Unsecured         530.00        580.02           580.02        165.75        0.00
 Bank Of America, N.A.                   Unsecured      1,200.00            NA               NA            0.00       0.00
 Baxter Credit Union                     Unsecured         632.00        632.99           632.99        180.89        0.00
 Baxter Credit Union                     Unsecured         639.00        639.38           639.38        182.72        0.00
 Brother Loan & Finance                  Unsecured      1,123.00       4,422.11         4,422.11      1,268.74        0.00
 Cash Loans by BMAC Inc                  Unsecured         714.00        713.36           713.36        203.86        0.00
 CCS/FIRST NATIONAL BAN                  Unsecured         518.00           NA               NA            0.00       0.00
 Cerastes LLC                            Unsecured         603.00        602.93           602.93        172.30        0.00
 Chela                                   Unsecured      5,999.00            NA               NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured      1,858.00       2,472.39         2,472.39        709.36        0.00
 Columbus Bank & Trust                   Unsecured      1,458.00            NA               NA            0.00       0.00
 Curves Chatham                          Unsecured         103.00           NA               NA            0.00       0.00
 DJR Group LLC                           Unsecured         300.00           NA               NA            0.00       0.00
 Educational Credit Management Corp      Unsecured      6,287.00       6,292.44         6,292.44           0.00       0.00
 Fast Cash Advance                       Unsecured         425.00           NA               NA            0.00       0.00
 First Premier Bank                      Unsecured         382.00           NA               NA            0.00       0.00
 First Rate Financial                    Unsecured      2,800.00            NA               NA            0.00       0.00
 FMCI Mass Market                        Unsecured      2,514.00            NA               NA            0.00       0.00
 Genesis Financial Svcs DBA USA Webcas   Unsecured         535.00           NA               NA            0.00       0.00
 Ginny's                                 Unsecured         283.00        283.62           283.62          81.05       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-28889             Doc 65        Filed 04/22/19    Entered 04/22/19 15:47:05                 Desc        Page 3
                                                         of 4



 Scheduled Creditors:
 Creditor                                             Claim           Claim         Claim        Principal        Int.
 Name                                       Class   Scheduled        Asserted      Allowed         Paid          Paid
 Illinois Bell Telephone Company        Unsecured         154.00          154.58        154.58          44.17         0.00
 Illinois Dept Of Employment Security   Unsecured      8,000.00              NA            NA            0.00         0.00
 Illinois Lending Corporation           Unsecured      1,583.00         2,722.54      2,722.54        781.12          0.00
 Illinois Tollway                       Unsecured      8,000.00         3,285.40      3,285.40        942.62          0.00
 Ingalls Memorial Hospital              Unsecured      2,726.00              NA            NA            0.00         0.00
 Integrity Financial Partners           Unsecured         400.00             NA            NA            0.00         0.00
 Jd Marketing                           Unsecured         300.00             NA            NA            0.00         0.00
 Jefferson Capital Systems LLC          Unsecured         872.00          568.17        568.17        162.37          0.00
 Jefferson Capital Systems LLC          Unsecured         177.00          176.13        176.13          50.33         0.00
 Marshall Fields                        Unsecured         911.00             NA            NA            0.00         0.00
 MRSI                                   Unsecured         150.00             NA            NA            0.00         0.00
 Nationwide Cash                        Unsecured         375.00             NA            NA            0.00         0.00
 Nicor Gas                              Unsecured          15.00             NA            NA            0.00         0.00
 Pack Managment Group                   Unsecured         450.00             NA            NA            0.00         0.00
 Payday Loan                            Unsecured         400.00             NA            NA            0.00         0.00
 Peoples Energy Corp                    Unsecured            NA         3,769.64      3,769.64      1,081.55          0.00
 Quantum3 Group                         Unsecured            NA           350.00        350.00        100.02          0.00
 Santander Consumer USA                 Secured       14,343.00       15,540.16       9,630.94      8,965.66     1,210.45
 Santander Consumer USA                 Unsecured            NA           501.05        501.05        143.76          0.00
 Southeast Anesthesia Consultants Ltd   Unsecured      1,200.00         1,200.00      1,200.00        344.29          0.00
 Sprint                                 Unsecured         163.00             NA            NA            0.00         0.00
 Stone Canyon Lending                   Unsecured         750.00             NA            NA            0.00         0.00
 United States Dept Of Education        Unsecured           0.00      26,666.06     26,666.06            0.00         0.00


 Summary of Disbursements to Creditors:
                                                                      Claim            Principal                Interest
                                                                    Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                                $0.00              $0.00                 $0.00
       Mortgage Arrearage                                              $0.00              $0.00                 $0.00
       Debt Secured by Vehicle                                     $9,630.94          $8,965.66             $1,210.45
       All Other Secured                                               $0.00              $0.00                 $0.00
 TOTAL SECURED:                                                    $9,630.94          $8,965.66             $1,210.45

 Priority Unsecured Payments:
        Domestic Support Arrearage                                     $0.00                $0.00                $0.00
        Domestic Support Ongoing                                       $0.00                $0.00                $0.00
        All Other Priority                                             $0.00                $0.00                $0.00
 TOTAL PRIORITY:                                                       $0.00                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                                   $80,233.04           $13,554.16                   $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-28889        Doc 65      Filed 04/22/19     Entered 04/22/19 15:47:05            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                             $4,535.93
         Disbursements to Creditors                            $23,730.27

 TOTAL DISBURSEMENTS :                                                                     $28,266.20


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/22/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
